Exhibit 12(c) PPL ELECTRIC UTILITIES CORPORATION AND SUBSIDIARIES COMPUTATION OF RATIO OF EARNINGS TO COMBINED FIXED CHARGES AND PREFERRED STOCK DIVIDENDS (Millions of Dollars) Six Months Ended June30, Years Ended December31, Earnings, as defined: Income Before Income Taxes $ 97 $ Total fixed charges as below 52 Less interest component of AFUDC 1 2 2 3 1 Total fixed charges included in Income Before Income Taxes 51 Total earnings $ Fixed charges, as defined: Interest on long-term debt $ 44 $ $ 94 $ $ $ Interest on short-term debt and other interest 3 9 13 23 13 22 Amortization of debt discount, expense and premium - net 4 6 6 7 8 9 Estimated interest component of operating rentals 1 1 1 4 7 8 Total fixed charges (a) $ 52 $ Ratio of earnings to fixed charges Preferred stock dividend requirements on a pre-tax basis $ 13 $ 28 $ 28 $ 27 $ 24 $ 4 Fixed charges, as above 52 Total fixed charges and preferred stock dividends $ 65 $ Ratio of earnings to combined fixed charges and preferred stock dividends (a) Interest on unrecognized tax benefits is not included in fixed charges.
